  Case 1:18-cv-00930-JTN-ESC ECF No. 34 filed 05/21/19 PageID.158 Page 1 of 24


                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MICHIGAN

BRIAN [Michael] ALEXANDER,
      Plaintiff,
-v-                                           File No. 1:18-cv-930

STEVEN J. KWASNIK and                         Hon. Janet Neff
ANNIE HARRISON,
       Defendants.
_________________________________/
J. Nicholas Bostic (P40653)               Bonnie G. Toskey (P30601)
Attorney for Plaintiffs                   Sarah K. Osburn (P55539)
909 N. Washington Ave.                    Cohl, Stoker & Toskey
Lansing, MI 48906                         Attorneys for Defendants
(517) 706-0132                            601 N. Capitol Avenue
                                          Lansing, MI 48933
                                          (517) 372-9000
                                          btoskey@cstmlaw.com
                                          sosburn@cstmlaw.com
____________________________________________________________________________


                   DEFENDANT KWASNIK’S MOTION TO DISMISS
                                        And
                        DEFENDANT HARRISON’S MOTION
                           FOR SUMMARY JUDGMENT
                                        With
                               SUPPORTING BRIEF
                         * * * Oral Argument Requested * * *

                              Respectfully submitted by:

                             Bonnie G. Toskey (P30601)
                             Sarah K. Osburn (P55539)
                               Cohl, Stoker & Toskey
                              Attorneys for Defendants
                               601 N. Capitol Avenue
                                 Lansing, MI 48933
                                   (517) 372-9000




                                          0
     Case 1:18-cv-00930-JTN-ESC ECF No. 34 filed 05/21/19 PageID.159 Page 2 of 24


                                                        TABLE OF CONTENTS

Table of Contents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             i, ii

Index of Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            iii - viii

Motions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           1

Brief in Support of Defendant Kwasnik’s Motion to Dismiss and Defendant Harrison’s
        Motion for Summary Judgment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               1

Introduction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            1

Statement of Facts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                2

Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            3

I          Defendant Kwasnik is Entitled to Dismissal with Prejudice of All Claims on
           Grounds of Absolute Immunity . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           3

           A.         Defendant Kwasnik: Standards for a Motion to Dismiss Pursuant to
                            F.R.CiV.P. 12 (b)(6) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        3

           B.         Analysis . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            4

II         Defendant Harrison Was Not Present During the Final Trial Preparation Meeting
           With the Victim, and Owed No Brady Duty to Disclose Anything to Plaintiff or
           Plaintiff’s Criminal Defense Attorney; Defendant Harrison’s Duty to Disclose
           Known Exculpatory Information to the Prosecuting Attorney Was, as the
           Complaint Itself Concedes (PageID. 36, ¶¶41-42), Either Fulfilled or Rendered
           Irrelevant by Virtue of the Prosecuting Attorney’s Equal Knowledge of the
           Claimed Undisclosed Datum, and Therefore Defendant Harrison is Entitled to
           Summary Judgment of All Brady Claims Against Her . . . . . . . . . . . . . . . . . . . . . . . .                                           6

           A.         Defendant Harrison: Standards for Summary Judgment . . . . . . . . . . . . . . . . .                                            7

           B.         Analysis . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            7

III        Where Defendant Kwasnik has Absolute Immunity From Plaintiff’s Claims, and
           Defendant Harrison Owed Plaintiff No Duty Under Brady to Disclose Anything,
           Plaintiff’s Complaint Fails to Cognizably Plead an Actionable Conspiracy . . . . . . . . .                                                 8

IV         The Malicious Prosecution Claim Against Defendant Harrison Fails Because (a)
           the Criminal Charges Against Plaintiff Were Not Terminated in His Favor, (b)
           Probable Cause Existed, and (c) the Decision to Prosecute Was Made Solely by
           an Assistant Prosecutor . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    9
                                                                            i
   Case 1:18-cv-00930-JTN-ESC ECF No. 34 filed 05/21/19 PageID.160 Page 3 of 24




           (a)        The Criminal Prosecution Did Not Terminate in Plaintiff’s Favor . . . . . . . . . .                                 10
           (b)        Probable Cause Was Established as a Matter of Law . . . . . . . . . . . . . . . . . . .                             11
           (c)        Defendant Harrison Cannot be Liable for Malicious Prosecution,
                      Where the Decision to Prosecute Was Made by Assistant
                      Prosecuting Attorney Rousseau . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               13

Relief Requested . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    13

Index of Exhibits . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   15




                                                                         ii
Case 1:18-cv-00930-JTN-ESC ECF No. 34 filed 05/21/19 PageID.161 Page 4 of 24




                                          INDEX OF
                                        AUTHORITIES
                                                                    Page Nos.

Federal Cases

Abbott v. Mich.
       474 F.3d 324, 330 (6th Cir. 2007)                                 12

Ahlers v. Schebil
       188 F.3d 365, 367-69, 371, 374 (6th Cir. 1999)                12, 13

Albright v. Oliver
       510 U.S. 266, 271, 273-75 (1994)                              10, 11

Anderson v. Liberty Lobby, Inc.
      477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)            7

Barnes v. Dorsey
       480 F.2d 1057 (8th Cir. 1973)                                      5

Bazzi v. City of Dearborn
        658 F.3d 598, 602 (6th Cir. 2011)                                 8

Bell v Ohio State Univ
        351 F.3d 240 (6th Cir. 2003)                                      9

Bell Atlantic Corp. v. Twombly
        550 U.S. 544, 555, 570 (2007)                                  3, 4

Binay v. Bettendorf
       601 F.3d 640, 650 (6th Cir. 2010)                                  9

Brady v. Maryland
       373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963)             4, 5, 7

Brinegar v United States
       338 US 160, 175-6 (1949)                                          11

Bryant v. Commonwealth of Kentucky
       490 F.2d 1273, 1274, 1275 (6th Cir. 1974) (per curiam)             9

Buck v. Thomas M. Cooley Law Sch.
       597 F.3d 812, 816 (6th Cir. 2010)                                  4



                                              iii
Case 1:18-cv-00930-JTN-ESC ECF No. 34 filed 05/21/19 PageID.162 Page 5 of 24



                                                                         Page Nos.

Buckley v Fitzsimmons
       509 U.S. 259, 272-273 (1993)                                           6

Buckley v. Fitzsimmons (On Remand)
       20 F.3d 789, 796-7 (7th Cir. 1994)                                     9

Burns v. Olde Discount Corp.
       212 Mich App 576, 581; 538 NW2d 686, 688 (1995)                       13

Burns v. Reed
       500 U.S. 478, 492 (1991)                                            5, 6

Callihan v. Schneider
       178 F.3d 800, 804 (6th Cir.1999)                                      10

Carroll v. United States
       267 U.S. 132, 162 (1925)                                              11

Carter v. City of Detroit
       678 Fed.Appx. 290, 293-294 (6th Cir. 2017)                             8

Castellano v Fragazo
       352 F.3d 939, 953 (5th Cir.2003)(en banc)                              9

Celotex Corp. v. Catrett
       477 U.S. 317, 323–24, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986)            7

Coogan v. City of Wixom
      820 F.2d 170, 172, 174-75 (6th Cir.1987)                           10, 12

Craft v. Billingslea
        2017 WL 6039559, at *5 (E.D.Mich. December 6, 2017)(Drain, J.)       10

D’Ambrosio v. Marino
     747 F.3d 378, 389-91 (6th Cir. 2014)                                     7

Darrah v Oak Park
      255 F.3d 301, 312 (6th Cir.,2001)                                      11

Dorsey v. Barber
      517 F.3d 389, 399 n.4 (6th Cir. 2008)                                   9

Fare Deals Ltd. v. World Choice Travel.Com, Inc.
      180 F.Supp.2d 678, 683 (D. Md. 2001)                                    4


                                              iv
Case 1:18-cv-00930-JTN-ESC ECF No. 34 filed 05/21/19 PageID.163 Page 6 of 24



                                                                    Page Nos.

Fayetteville Investors v. Commercial Builders, Inc.
       936 F.2d. 1462, 1465 (4th Cir. 1991)                              4

Frantz v. Vill. of Bradford
       245 F.3d 869, 874 (6th Cir. 2001)                                12

Georgia-Pac. Consumer Prod. LP v. Four -U-Packaging, Inc.
      701 F.3d 1093, 1098-99 (6th Cir. 2012)                            12

Heck v. Humphrey
       512 U.S. 477, 486-7 (1994)                                       10

Helmig v. Fowler
      828 F.3d 755, 762 (8th Cir. 2016)                                  8

Hosack v. Utopian Wireless Corp.
      No. 11-0420, 2011 WL 1743297 at *5 (D. Md. May 6, 2011)            4

Imbler v. Pachtman
       424 U.S. 409, 422-31, (1976)                                      5

Ireland v. Tunis, supra
       113 F. 3d 1435, 1446-1447 (6th Cir. 1997)                     6, 13

Jerome v Crum
      695 Fed.Appx. 935, 941 (6th Cir.2017)                             12

Johnson v. Moseley
      790 F.3d 649, 655 (6th Cir. 2015)                                 12

Jorden v. Nat’l Guard Bureau
       799 F.2d 99, 108 n.12 (3d Cir. 1986)                              5

Kinkus v. Vill. Of Yorkville,
       289 Fed.Appx. 86, 91 (6th Cir. 2008)                             13

Kostal v. Stoner
       292 F.2d 492 (10th Cir. 1961)                                     5

Kyles v Whitely
       514 U.S. 419, 437 (1995)                                          4

Lanning v City of Glens Falls
      908 F.3d 19 (2nd Cir.,2018)                                        9


                                                v
Case 1:18-cv-00930-JTN-ESC ECF No. 34 filed 05/21/19 PageID.164 Page 7 of 24




                                                                          Page Nos.

McKinley v. City of Mansfield
      404 F.3d 418, 444 (6th Cir.2005)                                         6

Omnicare, Inc. Sec. Litig.,
      769 F.3d 455, 466 (6th Cir. 2014)                                        3

Peatross v. City of Memphis
       818 F.3d 233, 240 (6th Cir. 2016)                                       3

Puett v. City of Detroit, Dept. of Police
        323 F.2d 591 (6th Cir. 1963), cert. den., 376 U.S. 957 (1964)          5

Rieger v. Drabinsky (In re Livent, Inc. Noteholders Sec. Litig.), supra
       151 F.Supp.2d at 406                                                    4

Rivers v. Ex-Cell-O Corp.
       100 Mich.App. 824, 300 N.W.2d 420, 424 (Mich.1980)                     10

Rogers v. O’Donnell
       737 F.3d 1026, 1032 (6th Cir. 2013)                                     6

Sampson v. Mackinaw City
      685 Fed.Appx. 407, 416-417 (6th Cir.2017)                               13

Spurlock v. Satterfield
       167 F.3d 995, 1006 (6th Cir.1999)                                      11

Stewart v. Deghroony
       566 F.Supp. 1256, 1257 (E.D.Mo.1983)                                  5, 9

Sybrandt v. Home Depot, U.S.A., Inc.
      560 F.3d 553, 557 (6th Cir. 2009)                                        7

Sykes v. State of California (Dept. of Motor Vehicles)                         5
       497 F.2d 197 (9th Cir. 1974);

Thacker v. City of Columbus
      328 F.3d 244, 258-59 (6th Cir. 2003)                                     9

Thornton v. City of Columbus
       171 F.Supp.3d 702, 710 (S.D.Ohio 2016)                                 10




                                                vi
Case 1:18-cv-00930-JTN-ESC ECF No. 34 filed 05/21/19 PageID.165 Page 8 of 24



                                                                     Page Nos.

United States v. Dean
       657 Fed.Appx. 503 (6th Cir. 2016)                                  12

Van de Kamp v. Goldstein, 555
       U.S. 335, 345 (2009)                                                5

Weberg v. Franks
      229 F.3d 514, 528 (6th Cir. 2000)                                    8

Wendrow v. Michigan Dep’t of Human Servs.
      534 Fed.Appx. 516, 2013 WL 4530055 (6th Cir. Aug. 28, 2013)          6


State Cases

Gedratis v. Carroll
       247 Mich. 141, 145, 225 N.W. 625 (1929)                            10

Koski v. Vohs,
       426 Mich 424, 395 N.W.2d 226, 232 (1986)                           11

Monat v. State Farm Ins Co
      469 Mich. 679, 680-1; 677 N.W.2d 843 (2004)                         12

People v Perkins
       468 Mich. 448, 452; 662 N.W.2d 727 (2003)                          12


Federal Rules

Fed. R. Civ. P. 12(b)(6)                                            1, 3, 13
Fed. R. Civ. P. 8(a)(2)                                                     4
Fed. R. Civ. P. 8(d)(1)                                                     4
Fed. R. Civ. P. 8(e)(2)                                                     4
Fed. R. Civ. P. 56                                                        1, 3
Fed. R. Civ. P. 56(c)                                                  7, 14


Michigan Court Rules

MCL 750.520c(1)(b)                                                         2




                                           vii
Case 1:18-cv-00930-JTN-ESC ECF No. 34 filed 05/21/19 PageID.166 Page 9 of 24




                                                                      Page Nos.

Federal Statutes

28 U.S.C. § 1738                                                            12
42 U.S.C. § 1983                                               5, 8, 9, 11, 12
42 U.S.C. § 1985                                                           2, 5




                                    viii
Case 1:18-cv-00930-JTN-ESC ECF No. 34 filed 05/21/19 PageID.167 Page 10 of 24




                                          MOTIONS

       Proceeding under F.R.Civ.P. 12(b)(6), Defendant Steven J. Kwasnik, through counsel,

respectfully moves to dismiss Counts I, II and IV of the Complaint with prejudice under the

doctrine of absolute immunity, based on the facts and authorities presented in the accompanying

Brief in Support of Motion to Dismiss and Motion for Summary Judgment.

       Defendant Annie Harrison, through counsel, respectfully moves for summary judgment

under F.R.Civ.P. 56 as to Counts I, III and IV of the Complaint with prejudice based on the facts

and authorities presented in the accompanying Brief in Support of Motion to Dismiss and Motion

for Summary Judgment.

                         BRIEF IN SUPPORT OF
               DEFENDANT KWASNIK’S MOTION TO DISMISS
                                  and
         DEFENDANT HARRISON’S MOTION FOR SUMMARY JUDGMENT

                                      INTRODUCTION

       In 2015 Plaintiff Brian Alexander was charged and convicted by a jury of four counts of

criminal sexual conduct 2nd degree for engaging in sexual touching of his then 14 year old step-

daughter in 2013. Defendant Harrison, a Detective with the Ingham County Sheriff’s Office was

the investigator assigned to the case and Defendant Kwasnik was assigned as Assistant

Prosecuting Attorney. Defendant Kwasnik did not review the warrant requests or authorize the

warrant, but handled the preliminary examination and tried the case before a jury. Defendant

Kwasnik did not handle any of the post-trial proceedings.

       Plaintiffs entire claim against both Defendants focuses on the final trial preparation

meeting that Kwasnik held with the victim during the week prior to trial to familiarize her with

the courtroom and trial procedure.     Defendant Harrison was not present for this meeting.



                                               0
Case 1:18-cv-00930-JTN-ESC ECF No. 34 filed 05/21/19 PageID.168 Page 11 of 24



Plaintiff claims that during this meeting the victim changed her story as to the events that

occurred on the date of the last incident of criminal sexual conduct and that Defendants had a

duty to disclose this to Plaintiff’s attorneys on the criminal case. Plaintiff has filed a four count

Complaint alleging conspiracy to deny due process under 42 U.S.C. §1985 as to both

Defendants; denial of due process pursuant to 42 U.S.C. §1985 as to both Defendants; and

malicious prosecution as to both Defendants. Plaintiff’s claims against both Defendants fail for

the reasons set forth below.

                                       STATEMENT OF FACTS

       Plaintiff and Defendants have submitted a Joint Statement of Material Facts and a Joint

Exhibit Book. Additionally, Defendants provide the following factual support for their Motion

to Dismiss and/or For Summary Judgment.

       On January 13, 2015, following her investigation including interviews of the victim and

suspect, Defendant Harrison presented a warrant request to Ingham County Assistant Prosecuting

Attorney Debra Rousseau for review seeking to charge Plaintiff with Criminal Sexual Conduct

involving his adolescent step-daughter. (See Exhibit 1, Affidavit of Defendant Annie Harrison).

Ingham County Assistant Prosecuting Attorney and Unit Chief Rousseau reviewed the details of

the investigation, including interviews of the victim, the victim’s mother, and others and

approved the issuance of an arrest warrant charging four (4) counts of 2nd Degree Criminal

Sexual Conduct under MCL 750.520c(1)(b)(victim at least 13 but less than 16 years of age)

against Plaintiff. Pursuant to Ingham County Prosecutor’s Office procedure, the request was also

reviewed and approved by a second Assistant Prosecuting Attorney, Michael Cheltenham. (See

Exhibit 1). In his capacity as an Ingham County Prosecuting Attorney, Defendant Kwasnik was

assigned to litigate the case from the preliminary examination through the jury trial. (See Exhibit



                                                 1
Case 1:18-cv-00930-JTN-ESC ECF No. 34 filed 05/21/19 PageID.169 Page 12 of 24



2, Affidavit of Defendant Steven Kwasnik).

       Prior to trial, on August 13, 2015, Defendant Kwasnik and Defendant Harrison along

with Ingham County Victim Rights Specialist Marissa Berry met with the victim at the

Prosecuting Attorney’s Office to prepare her for trial. (See Exhibit 1). Defendant Kwasnik and

Victim Rights Specialist Berry met a second time with the victim without the presence of

Defendant Harrison on August 25, 2015, just prior to trial, to walk the victim through the

courtroom, review photos of the crime scene, explain in more detail the trial procedure and

emphasize the importance of answering every question fully, completely and honestly. (See

Exhibit 2). At no time did the victim waver in her detailed description of how and/or where the

final assault occurred and who committed it. (See Exhibit 2).

                                           ARGUMENT

Issue I: Defendant Kwasnik is entitled to dismissal with prejudice of all claims on grounds
of absolute immunity.

        DEFENDANT KWASNIK: STANDARDS FOR A MOTION TO DISMISS

       Dismissal under F.R.Civ.P. 12(b)(6) is “appropriate when the defendant is entitled to a

meritorious affirmative defense such as qualified immunity.” Peatross v. City of Memphis, 818

F.3d 233, 240 (6th Cir. 2016). To survive a motion to dismiss, the Complaint must offer

sufficient factual allegations that make the asserted claims plausible on their face, Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)—more than mere “labels and conclusions” or a

“formulaic recitation of the elements of a cause of action.” Id. at 555 (citations omitted).1



1
  “Generally, at the motion-to-dismiss stage, a federal court may consider only the plaintiff’s
complaint.” In re Omnicare, Inc. Sec. Litig., 769 F.3d 455, 466 (6th Cir. 2014). However, “we
have recognized that if a plaintiff references or quotes certain documents, or if public records
refute a plaintiff’s claim, a defendant may attach those documents to its motion to dismiss, and a
court can then consider them in resolving the Rule 12(b)(6) motion without converting the
motion to dismiss into a Rule 56 motion for summary judgment.” Ibid. Such public records that

                                                  2
Case 1:18-cv-00930-JTN-ESC ECF No. 34 filed 05/21/19 PageID.170 Page 13 of 24



          F.R.Civ.P. 8(a)(2) requires a Complaint to contain “a short and plain statement of the

claim showing that the pleader is entitled to relief,” and “[e]ach allegation must be simple,

concise, and direct.” Id. at 8(d)(1). However, Rule 8 “does not countenance pleadings that are

conclusory”. Bell Atlantic at 555. And “[w]hen the bare allegations of the complaint conflict

with any exhibits or other documents * * * the exhibits or documents prevail.” Fare Deals Ltd.

v. World Choice Travel.Com, Inc., 180 F.Supp.2d 678, 683 (D. Md. 2001) (citing Fayetteville

Investors v. Commercial Builders, Inc., 936 F.2d 1462, 1465 (4th Cir. 1991)). Likewise, “when

a complaint contains inconsistent and self-contradictory statements, it fails to state a claim.”

Hosack v. Utopian Wireless Corp., No. 11-0420, 2011 WL 1743297 at *5 (D. Md. May 6,

2011)2.

                                           ANALYSIS

          Plaintiff’s Complaint derives from Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10

L.Ed.2d 215 (1963), which held that the prosecution bears an affirmative duty “to learn of any

favorable evidence known to the others acting on the government’s behalf in the case, including

the police,” “and to provide it to the defense.” Kyles v Whitely, 514 U.S. 419, 437 (1995). This

Motion to Dismiss is limited in scope pursuant to this Court’s February 15, 2019 Order to the

issue of immunity. Defendant Kwasnik vehemently denies that any Brady violation occurred in




a court may consider include documents from other court proceedings. See Buck v. Thomas M.
Cooley Law Sch., 597 F.3d 812, 816 (6th Cir. 2010).
2
  In Rieger v. Drabinsky (In re Livent, Inc. Noteholders Sec. Litig.), supra, 151 F.Supp.2d at 406,
the court explained that Fed.R.Civ.P. 8(e)(2), which allows alternative claims regardless of
consistency, “cannot be construed as an invitation to incoherent, self-contradictory pleadings.”
Thus, factual assertions “must be sufficient to state all the requisite elements of a given theory of
liability,” even if they are insufficient to support a different theory. Id. “ That is not to say,
however, that Rule 8(e) grants plaintiffs license to plead inconsistent assertions of facts within
the allegations that serve as the factual predicates for an independent, unitary claim.” Id.

                                                 3
Case 1:18-cv-00930-JTN-ESC ECF No. 34 filed 05/21/19 PageID.171 Page 14 of 24



the criminal prosecution of Plaintiff and by filing a Motion to Dismiss on the basis of absolute

immunity in no way waives any defenses as it pertains to the alleged Brady violation.

       As an Assistant Prosecuting Attorney readying for and later presenting the State’s case at

trial, Defendant Kwasnik enjoys absolute immunity from liability for damages under 42 U.S.C.

§1983 in accordance with Imbler v. Pachtman, 424 U.S. 409, 422-28 (1976) (“We hold only that,

in initiating a prosecution and in presenting the State’s case, the prosecutor is immune from a

civil suit for damages under §1983.”). Absolute immunity applies to the prosecutor’s role as

advocate for the state, which encompasses anything “intimately associated with the judicial

phase of the criminal process”. Burns v. Reed, 500 U.S. 478, 492 (1991), quoting Imbler, 424

U.S., at 430. Absolute immunity extends to claims of failure to train or supervise staff or to

establish appropriate systems in regard to the advocacy function of a prosecutor. Van de Kamp

v. Goldstein, 555 U.S. 335, 345 (2009).

       Imbler applies equally to suits brought under 42 U.S.C. §1985 as those under §1983. The

two provisions, originally Sections 1 and 2 of the Civil Rights Act of 1871, c. 22, 17 Stat. 13,

have been treated identically in this context—including by the Sixth Circuit in Puett v. City of

Detroit, Dept. of Police, 323 F.2d 591 (6th Cir. 1963), cert. den., 376 U.S. 957 (1964).3

       Plaintiff’s entire Complaint hinges on a trial preparation meeting that occurred August

25, 2015. Defendant Kwasnik met with the victim at the Circuit Court to walk the victim

through the courtroom, review photos of the crime scene, and explain in more detail trial

procedure. This meeting a week before trial—long after Plaintiff was bound over for trial after

preliminary examination on February 26, 2015—was not “investigative” but part of the judicial

3
 Accord: Sykes v. State of California (Dept. of Motor Vehicles), 497 F.2d 197 (9th Cir. 1974);
Barnes v. Dorsey, 480 F.2d 1057 (8th Cir. 1973); Kostal v. Stoner, 292 F.2d 492 (10th Cir.
1961); Jorden v. Nat’l Guard Bureau , 799 F.2d 99, 108 n.12 (3d Cir. 1986); Stewart v.
Deghroony, 566 F.Supp. 1256, 1257 (E.D.Mo.1983).

                                                 4
Case 1:18-cv-00930-JTN-ESC ECF No. 34 filed 05/21/19 PageID.172 Page 15 of 24



phase of the criminal process and clearly within the ambit of absolute immunity. Buckley v

Fitzsimmons, 509 U.S. 259, 272-273 (1993). A prosecutor’s pretrial preparation of a witness is

within the scope of absolute immunity. Rogers v. O’Donnell, 737 F.3d 1026, 1032 (6th Cir.

2013), citing Wendrow v. Michigan Dep’t of Human Servs., 534 Fed.Appx. 516, 2013 WL

4530055 (6th Cir. Aug. 28, 2013). The court in Rogers, supra, summarized Ireland v. Tunis, 113

F. 3d 1435, 1446-1447 (6th Cir. 1997), as “holding that ‘[i]nvestigative acts undertaken in direct

preparation of judicial proceedings, including the professional evaluation of evidence, warrant

absolute immunity’ ”. Therefore even if the trial preparation meeting with the victim was

“investigative”, it was within the scope of absolute immunity as it was clearly undertaken in

direct preparation for trial.

        Count 4, Malicious Prosecution, also fails as to Defendant Kwasnik. Defendant Kwasnik

did not make the decision to authorize the warrant against Plaintiff.        He did handle the

preliminary examination wherein the District Court determined that there was probable cause to

bind Plaintiff over to Circuit Court. Regardless, absolute immunity equally applies to a claim of

malicious prosecution.      McKinley v. City of Mansfield, 404 F.3d 418, 444 (6th Cir.2005).

Prosecutors have absolute immunity from suits for malicious prosecution. Burns, 500 U.S. at

484.

        Therefore, all claims against Defendant Kwasnik are barred by absolute prosecutorial

immunity, and such allegations must be dismissed with prejudice.


Issue II: Defendant Harrison was not present during the final trial preparation meeting
with the victim, and owed no Brady duty to disclose anything to Plaintiff or Plaintiff’s
criminal defense attorney; Defendant Harrison’s duty to disclose known exculpatory
information to the prosecuting attorney was, as the Complaint itself concedes (PageID. 36,
¶¶41-42), either fulfilled or rendered irrelevant by virtue of the Prosecuting Attorney’s
equal knowledge of the claimed undisclosed datum, and therefore Defendant Harrison is
entitled to summary judgment of all Brady claims against her.


                                                5
Case 1:18-cv-00930-JTN-ESC ECF No. 34 filed 05/21/19 PageID.173 Page 16 of 24




       DEFENDANT HARRISON: STANDARDS FOR SUMMARY JUDGMENT

       A movant is entitled to summary judgment as a matter of law where the pleadings,

affidavits, and other discoverable evidence show no genuine issue of material fact. Sybrandt v.

Home Depot, U.S.A., Inc., 560 F.3d 553, 557 (6th Cir. 2009) (citing Fed.R.Civ.P. 56(c)). Only

material factual disputes, which are determined by the substantive law governing the issue, will

be sufficient to withstand a motion for summary judgment. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).

       Once the moving party has identified what it believes shows an absence of a genuine

dispute of material fact, the nonmoving party must “go beyond the pleadings and by [his] own

affidavits, or by the depositions, answers to interrogatories, and admissions on file, designate

specific facts showing that there is a genuine issue for trial.” Celotex Corp. v. Catrett, 477 U.S.

317, 323–24, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986) (quoting Fed.R.Civ.P. 56).

                                           ANALYSIS

       Initially, Plaintiff claims Defendant Harrison’s duty to disclose the “changed story”

provided during the final trial preparation meeting was violated (PageID. 36, ¶¶41-42). But

Harrison was not present during the meeting (See Exhibits 1 and 2), and had no first-hand

knowledge of what transpired.

       Plaintiff’s Complaint derives from Brady, supra. However, the duty to disclose such

evidence to the defense is one owed only by the prosecuting attorney, not by a law enforcement

officer. This issue is controlled by D’Ambrosio v. Marino, 747 F.3d 378, 389-91 (6th Cir. 2014)

(boldfaced emphasis added):

      * * * the role that a police officer plays in carrying out the prosecution’s Brady
   obligations is distinct from that of a prosecutor. “Police officers do not disclose
   evidence to criminal defendants directly.” Moldowan v. City of Warren, 578 F.3d


                                                6
Case 1:18-cv-00930-JTN-ESC ECF No. 34 filed 05/21/19 PageID.174 Page 17 of 24



   351, 379 (6th Cir. 2009) (citation omitted). Instead, police officers fulfill their Brady
   obligations as long as they “inform the prosecutor about evidence that undermine[s]
   the state’s preferred theory of the crime.” Id. at 378. * * *The fact that Brady may
   require disclosure of evidence known only to the police and not to the prosecutor means
   only that it “imposes upon prosecutors a duty to learn of any favorable evidence known
   to the others acting on the government’s behalf[,] including the police.” Harris v. Lafler,
   553 F.3d 1028, 1033 (6th Cir. 2009) (internal quotation marks omitted). It does not
   mean that a police officer must disclose any sort of information--even information
   known only to the officer--directly to the defense.

Accord: Carter v. City of Detroit, 678 Fed.Appx. 290, 293-294 (6th Cir. 2017); Helmig v.

Fowler, 828 F.3d 755, 762 (8th Cir. 2016). Where, as here, Defendant Harrison was not even

present when the victim supposedly “changed her story”, a fortiori Defendant Harrison could

hardly have a duty to disclose to the defense information of which Defendant Harrison was

unaware. In any event, since the Prosecutor, Defendant Kwasnik, was already fully informed,

Defendant Harrison had no further obligation per D’Ambrosio.


Issue III: Where Defendant Kwasnik has absolute immunity from Plaintiff’s claims, and
Defendant Harrison owed Plaintiff no duty under Brady to disclose anything, Plaintiff’s
Complaint fails to cognizably plead an actionable conspiracy.

       A civil conspiracy under §1983 is “an agreement between two or more persons to injure

another by unlawful action.” Bazzi v. City of Dearborn, 658 F.3d 598, 602 (6th Cir. 2011). To

establish a civil conspiracy claim, Plaintiff must show that (1) a “single plan” existed, (2)

Defendants “shared in the general conspiratorial objective” to deprive Plaintiff of his

constitutional rights, and (3) “an overt act was committed in furtherance of the conspiracy that

caused injury” to Plaintiff. Bazzi, 658 F.3d at 602. Circumstantial evidence may provide

adequate proof of conspiracy. Weberg v. Franks, 229 F.3d 514, 528 (6th Cir. 2000).

       The Complaint is devoid of any allusion to circumstantial or direct evidence of any

conspiracy.   Instead, Plaintiff’s Complaint (1:18-cv-930 PageID. 37-38, ¶¶57-61) simply

contains a variety of conclusory and speculative assertions. Moreover, as shown by Exhibits 1


                                               7
Case 1:18-cv-00930-JTN-ESC ECF No. 34 filed 05/21/19 PageID.175 Page 18 of 24



and 2, the allegation in ¶61 is simply false—Defendant Harrison was not present when the victim

gave her “new version of corroborating detail”, and so that event cannot serve as “an act in

furtherance of the [supposed] conspiracy”.4

       Within the 6th Circuit, “[m]ere conclusory and unsupported allegations, rooted in

speculation, do not meet [the plaintiff’s] burden.” Bryant v. Commonwealth of Kentucky, 490

F.2d 1273, 1274 (6th Cir. 1974) (per curiam); Bell v Ohio State Univ, 351 F.3d 240 (6th

Cir.2003). Rank speculation fares no better. Bryant, supra, 490 F.2d at 1275. The complete

dearth of cognizable facts to support a conspiracy precludes pursuit of any claim against

Defendant Harrison, even if Defendant Harrison could otherwise be held liable for conspiring

with a Prosecutor who is absolutely immune from civil liability5. Stewart v Degrhoony, 566

F.Supp. 1256, 1257 (E.D.Mo.1983).


Issue IV: The malicious prosecution claim against Defendant Harrison fails because (a) the
criminal charges against Plaintiff were not terminated in his favor, (b) probable cause
existed, and (c) the decision to prosecute was made solely by an Assistant Prosecutor.

       A claim of malicious prosecution is actionable under §19836, if at all, where all elements

of the state law tort are present and probable cause was lacking as defined by Fourth Amendment

4
  If some other law enforcement officer was present, Defendant Harrison could not be civilly
liable for any dereliction of that other officer’s duty. An officer may not be held liable for the
actions of other officers; “[e]ach defendant’s liability must be assessed individually based on his
own actions.” Binay v. Bettendorf, 601 F.3d 640, 650 (6th Cir. 2010) (citing Dorsey v. Barber,
517 F.3d 389, 399 n.4 (6th Cir. 2008)).
5
  Such liability is precluded. “[E]vents not themselves supporting recovery under Sec. 1983 do
not become actionable because they lead to injurious acts for which the defendants possess
absolute immunity.” Buckley v. Fitzsimmons (On Remand), 20 F.3d 789, 796-7 (7th Cir. 1994)
6
  This proposition is framed arguendo, because in Thacker v. City of Columbus, 328 F.3d 244,
258-59 (6th Cir. 2003), the Court noted that some Sixth Circuit panels do not recognize a §1983
malicious prosecution claim, and further stated that the circuit has yet to define the elements of a
federal malicious prosecution claim. The Second Circuit has recently narrowly redefined the
parameters of a federal malicious prosecution claim, Lanning v City of Glens Falls, 908 F.3d 19
(2nd Cir.,2018), as has the Fifth Circuit en banc. Castellano v Fragazo, 352 F.3d 939, 953 (5th
Cir.2003)(en banc). Defendants thus do not concede even the theoretical validity of Count 4.

                                                 8
Case 1:18-cv-00930-JTN-ESC ECF No. 34 filed 05/21/19 PageID.176 Page 19 of 24



jurisprudence. See Albright v. Oliver, 510 U.S. 266, 271, 274 (1994); Coogan v. City of Wixom,

820 F.2d 170, 174 (6th Cir.1987). Coogan set forth the elements of malicious prosecution under

Michigan law: “(1) a criminal prosecution instituted against plaintiff by defendant, terminating

in plaintiff’s favor, (2) absence of probable cause for the criminal proceeding, and (3) malice or a

primary purpose in bringing the action other than bringing the offender to justice.” Coogan, 820

F.2d at 172 (quoting Rivers v. Ex-Cell-O Corp., 100 Mich.App. 824, 300 N.W.2d 420, 424

(Mich.1980)).


a. The criminal prosecution did not terminate in Plaintiff’s favor.

          A dismissal without prejudice is not a favorable termination for purposes of malicious

prosecution under §1983. Craft v. Billingslea, 2017 WL 6039559, at *5 (E.D.Mich. December 6,

2017)(Drain, J.). “[P]roceedings are terminated in favor of the accused only when their final

disposition is such as to indicate the accused is not guilty.” Thornton v. City of Columbus, 171

F.Supp.3d 702, 710 (S.D.Ohio 2016)). As held in Heck v. Humphrey, 512 U.S. 477, 486-7

(1994):

   We hold that, in order to recover damages for allegedly unconstitutional conviction or
   imprisonment, or for other harm caused by actions whose unlawfulness would render a
   conviction or sentence invalid, a §1983 plaintiff must prove that the conviction or
   sentence has been reversed on direct appeal, expunged by executive order, declared
   invalid by a state tribunal authorized to make such determination, or called into question
   by a federal court's issuance of a writ of habeas corpus, 28 U.S.C. §2254. A claim for
   damages bearing that relationship to a conviction or sentence that has not been so
   invalidated is not cognizable under §1983.

See also Callihan v. Schneider, 178 F.3d 800, 804 (6th Cir.1999). “Malicious prosecution is a

remedy for wrongs done to innocent persons, not a means to afford the guilty a bonus for a

failure of justice.” Gedratis v. Carroll, 247 Mich. 141, 145, 225 N.W. 625 (1929).




                                                 9
Case 1:18-cv-00930-JTN-ESC ECF No. 34 filed 05/21/19 PageID.177 Page 20 of 24



       The criminal sexual conduct 2nd degree charges against Plaintiff were dismissed upon a

motion by the Ingham County Prosecuting Attorney’s Office.           The dismissal was without

prejudice meaning that the charges could be renewed against Plaintiff within the period of

limitations. A dismissal without prejudice does not constitute a termination of the case in

Plaintiff’s favor and therefore he cannot establish the elements of malicious prosecution.


b. Probable cause was established as a matter of law

       Under Michigan law, probable cause is present where sufficient facts exist to cause a

prudent person to believe that another has committed a crime. Koski v. Vohs, 426 Mich 424, 395

N.W.2d 226, 232 (1986). The federal standard is fairly identical: “probable cause exists where

‘the facts and circumstances within [the officers’] knowledge and of which they had reasonably

trustworthy information [are] sufficient in themselves to warrant a man of reasonable caution in

the belief that’ an offense has been or is being committed.” Brinegar v United States, 338 US

160, 175-6 (1949), quoting Carroll v. United States, 267 U.S. 132, 162 (1925).

       Where there is probable cause to prosecute, a §1983 action for malicious prosecution will

not lie. Darrah v Oak Park, 255 F.3d 301, 312 (6th Cir.,2001); Albright v. Oliver, supra, 510

U.S. at 273-75; Spurlock v. Satterfield, 167 F.3d 995, 1006 (6th Cir.1999). Indeed, in Darrah,

the Sixth Circuit resolved the issue that is presented here in a straightforward manner: “[i]f this

court finds that there was probable cause to prosecute [the plaintiff], regardless of any alleged

false statements made by [whomever], then she cannot make out a malicious prosecution claim

under the Fourth Amendment.” Darrah, 255 F.3d at 312.

       Whether probable cause existed is a legal question. Darrah, id. Here, the existence of

probable cause is resolved, as a matter of law, in favor of Defendant Harrison because, as

Plaintiff admits (1:18-cv-930 PageID. 36, ¶37), he enjoyed the protection of a preliminary


                                                10
Case 1:18-cv-00930-JTN-ESC ECF No. 34 filed 05/21/19 PageID.178 Page 21 of 24



examination. People v Perkins, 468 Mich. 448, 452; 662 N.W.2d 727 (2003). According to the

Sixth Circuit, “where a state affords an opportunity for an accused to contest probable cause at a

preliminary hearing and the accused does so, a finding of probable cause by the examining

magistrate or state judge forecloses relitigation of that finding in a subsequent §1983 action.

Coogan v. City of Wixom, 820 F.2d 170, 174-75 (6th Cir. 1987), overruled on other grounds by

Frantz v. Vill. of Bradford, 245 F.3d 869, 874 (6th Cir. 2001). The probable cause finding at

preliminary examination is preclusive. Abbott v. Mich., 474 F.3d 324, 330 (6th Cir. 2007) (citing

28 U.S.C. §1738). Where, as here, “collateral estoppel is being asserted defensively against a

party who had a full and fair opportunity to litigate the issue, mutuality is not required.” Monat

v. State Farm Ins Co, 469 Mich. 679, 680-1; 677 N.W.2d 843 (2004). Accord: Georgia-Pac.

Consumer Prod. LP v. Four -U-Packaging, Inc., 701 F.3d 1093, 1098-99 (6th Cir. 2012).

Inconsistencies in the testimony of witnesses do not eviscerate probable cause. United States v.

Dean, 657 Fed.Appx. 503 (6th Cir. 2016)

       Thus, the victim’s alleged “changed story” does not undermine that finding of probable

cause or mean it ceased to exist. Johnson v. Moseley, 790 F.3d 649, 655 (6th Cir. 2015); Jerome

v Crum, 695 Fed.Appx. 935, 941 (6th Cir.2017). In Ahlers v. Schebil, 188 F.3d 365, 367-69 (6th

Cir. 1999), the investigating detective asserted probable cause to arrest based on a jail detainee’s

accusation of sexual assault, while ignoring readily-available exculpatory evidence.          After

dismissal, the accused sued the detective for arresting him without probable cause. The 6th

Circuit held that the victim’s eye-witness statement alone provided “ample probable cause”, and

further held that “[o]nce probable cause is established, an officer is under no duty to investigate

further or to look for additional evidence which may exculpate the accused”. Id. at 371. Also,

upon finding that the detective had probable cause, the 6th Circuit passed on the question of



                                                11
Case 1:18-cv-00930-JTN-ESC ECF No. 34 filed 05/21/19 PageID.179 Page 22 of 24



qualified immunity, concluding that “[d]efendants have no need for a qualified immunity

defense.” Id. at 374. The existence of probable cause also absolutely precludes a claim for

malicious prosecution based on Michigan law. Burns v. Olde Discount Corp., 212 Mich App

576, 581; 538 NW2d 686, 688 (1995).


c. Defendant Harrison cannot be liable for malicious prosecution, where the decision to
prosecute was made by Assistant Prosecuting Attorney Rousseau.

       One element of a claim for malicious prosecution which Plaintiff cannot satisfy is that the

Defendant “made, influenced, or participated in the decision to prosecute.”           Sampson v.

Mackinaw City, 685 Fed.Appx. 407, 416-417 (6th Cir.2017). Here, the decision to prosecute

was made on or about January 13, 2015, when Defendant Harrison submitted a warrant request

to Ingham County Assistant Prosecuting Attorney Debra Rousseau (1:18-cv-930 PageID. 35,

¶29, 40, ¶77). “[A] police officer cannot be liable for Fourth Amendment malicious prosecution

when he did not make the decision to bring charges, as long as the information he submitted to

the prosecutor is truthful.” Kinkus v. Vill. of Yorkville, 289 Fed.Appx. 86, 91 (6th Cir. 2008). It

was Assistant Prosecutor Rousseau who had sole duty and requisite authority to approve

Defendant Harrison’s warrant request and to institute prosecution7 (Exhibit 2, ¶4).

       Summary judgment with prejudice of all claims against Defendant Harrison must

therefore be granted.

                                    RELIEF REQUESTED

       Dismissal with prejudice under Rule 12(b)(6) should be granted as to Defendant Kwasnik

as all claims against him are barred by the doctrine of absolute prosecutorial immunity.



7
 Assistant Prosecutor Rousseau is, of course, absolutely immune for her decision to approve the
warrant request and proceed with prosecution. Ireland v. Tunis, 113 F.3d 1435, 1446-47 (6th
Cir. 1997).

                                                12
Case 1:18-cv-00930-JTN-ESC ECF No. 34 filed 05/21/19 PageID.180 Page 23 of 24



Summary Judgment under Rule 56(c) should be granted as to all claims against Defendant

Harrison for the reasons set forth above.          Therefore, Defendants request that Plaintiff’s

Complaint be dismissed in its entirety and that this Court award any additional relief as it deems

appropriate.


                                             Respectfully submitted,



Dated: March 18, 2019                        By:      /s/ Bonnie G. Toskey
                                                      Bonnie G. Toskey (P30601)
                                                      Sarah K. Osburn (P55539)
                                                      Cohl, Stoker & Toskey, P.C.
                                                      Attorneys for Defendants
                                                      601 N. Capitol Avenue
                                                      Lansing, MI 48933
                                                      (517) 372-9000
                                                      btoskey@cstmlaw.com
                                                      sosburn@cstmlaw.com




                                               13
Case 1:18-cv-00930-JTN-ESC ECF No. 34 filed 05/21/19 PageID.181 Page 24 of 24




                                   INDEX OF EXHIBITS
                                                                     Page Nos.



Exhibit 1 – Affidavit of Defendant Annie Harrison                  2, 3, 7, 8

Exhibit 2 – Affidavit of Defendant Steven Kwasnik                 3, 7. 9. 13




                                             14
